Citation Nr: 1437388	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-43 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for PTSD, effective March 1, 2007; and evaluated the disability as 10 percent disabling as of that date.

The Veteran and his wife testified before the undersigned in a video-conference hearing in June 2010.  The Board previously remanded this case in July 2010.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's PTSD symptoms cause occupational and social impairment with t reduced reliability and productivity without deficiencies in most areas, or total impairment.



CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings were assigned.  Therefore, no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in April 2009 and November 2010.  There is no assertion or indication that these examinations were inadequate.  Rather, they addressed the pertinent rating criteria.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained outstanding VA treatment records and an additional medical examination for the Veteran's mental health.  The examiner adequately discussed the evidence and the rating criteria.  These actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2010 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 30 percent rating are: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran and his wife are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The manifestations of the Veteran's PTSD have frequently fluctuated.  During the April 2009 VA examination, the Veteran reported sleep problems, nightmares almost every night, feeling anxious, hypervigilance with an exaggerated startle response, frequently irritable, intrusive thoughts, and avoiding crowds of people.  

In statements made to the Social Security Administration, the Veteran reported feeling anxious, sleep problems, and not going out often, not shopping.  During VA treatment, the Veteran reiterated having nightmares and intrusive thoughts about Vietnam and having sporadic suicidal thoughts.  VA treatment from 2010 showed episodes of depression, irritability, hypervigilance, and low energy.  The November 2010 VA examiner recorded sleep trouble, nightmares, intrusive thoughts, depressed mood, and mild difficulty with attention and memory.  During that examination, the Veteran reported having no friends, and had difficulty recalling his work history.  As mentioned above, the Veteran reported not having friends that most of them had died.  The evidence shows that he has limited involvement in activities outside the home.  In Veteran's therapist was so concerned about the Veteran that she sought to have the police dispatched to his home.  These symptoms and their consistency throughout the claims period indicate difficulty in establishing and maintaining effective work and social relationships.  Accordingly, a 50 percent rating is warranted.

However, the evidence does not support a rating in excess of 50 percent for the PTSD symptoms.  The symptoms do not cause occupational and social impairment with reduced reliability and productivity or deficiencies in most areas.  The Veteran has been married for over 40 years and his wife has supported him throughout the claims process.  Treatment records from March 2008 noted the Veteran was short and hateful toward his wife.  During the Board hearing, his wife reported "things were tough" with the Veteran hollering and screaming.  She went on to explain that these more severe symptoms came after the death of close friends, which exacerbated his symptoms, but the couple generally got along well.  The majority of evidence in the claims file shows a supporting and functioning marital relationship.  The Veteran has also reported good relationships with his children, grandchildren, and great-grandchildren.  

During the April 2009 VA examination, the Veteran noted that his family lived close by and he was in contact with them on a regular basis.  During an August 2010 evaluation He reported enjoying time with his grandchildren.  VA treatment records from August 2008 noted family stress but specifically that the stress came from worry over the health of his great-grandchildren.  

However, in September 2012 VA treatment, the Veteran reported attending football games and church regularly.  He denied depression and stated that he enjoyed his family, life, and church during June 2012 treatment.  During the period on appeal, the Veteran was assigned Global Assessment of Functioning (GAF) scores of 65, 62, 51, and 45.  The GAF scores in the 60s denote some mild symptoms or some difficulty in social, occupation functioning.  See DSM-IV.  The GAF score of 51 denotes moderate symptoms and 45 denote serious symptoms.  See id.  The two lower GAF scores are from treatment in August 2010 and April 2008 and are measures of the Veteran's overall mental health functioning based on his substance abuse and non-service connected problems.  The 50 percent rating is consistent with a disability that is in the higher end of the moderate range.  

During the November 2010 VA examination, the Veteran denied symptoms of panic attacks, anger, irritability, violence, and suicidal or homicidal thoughts.  VA treatment records show instances where the Veteran sought help for suicidal ideations.  While suicidal ideations may support a 70 percent rating if they cause deficiencies in most areas, the evidence does not show that the Veteran's suicidal ideations interfered with his life such that he experienced such deficiencies.  He denied suicidal and homicidal ideations in the April 2009 examination, April 2008 treatment, August 2008 treatment, May 2010 treatment, and the November 2010 examination.  

The evidence does not show cognitive difficulties, which would cause a more severe level of impairment.  Mild memory problems, as noted in the 2010 VA examination, are considered by the 50 percent rating criteria.  More severe cognitive problems can be indicative of a 70 percent or 100 percent disability rating, but there is no evidence of more severe cognitive impairment in this case.  To the contrary, in a March 2009 evaluation, Dr. PRP noted normal appearance, behavior, speech, thought process and content, and judgment.  The November 2010 VA examiner also found normal cognitive abilities and abilities to care for oneself, aside from the mild memory impairment noted above.  Similarly, the April 2009 examiner recorded appropriate dress and grooming; clear, coherent, and goal directed speech; linear thought process; and adequate insight and judgment.  The Veteran has consistently denied any auditory or visual hallucinations.  Based on the evidence, the Veteran's overall disability picture most closely approximates a 30 percent rating for occasional decreases in efficiency and inability, but not reduced reliability and productivity or deficiencies in most areas.  See 38 C.F.R. § 4.130, DC 9411.  

There is also no evidence that the Veteran's PTSD symptoms cause total occupational or social impairment for a 100 percent rating; there is no evidenced of symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  38 C.F.R. § 4.130, DC 9411.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders are intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The evidence supports a 50 percent rating for PTSD; but the preponderance of the evidence is against a higher rating.  See 38 C.F.R. § 4.130.  As such, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 39 C.F.R. § 4.3.   


ORDER

An initial rating of 50 percent for PTSD for the entire claims period is granted.


REMAND

The Veteran's appeal for a higher initial rating for PTSD includes an inferred claim for TDIU.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Although the Veteran is unemployed and reported not being able to work in Social Security Administration records, it is unclear whether he is unemployable due to his service-connected disabilities for VA purposes.  Therefore, all appropriate notice and assistance as to the TDIU claim should be provided, and this issue should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to complete an application for TDIU. 

2. After completing the above, schedule the Veteran for an examination to determine his employability and forward the claims file to the examiner.  The examiner should answer the following:

Is the Veteran's substance abuse secondary to, or aggravated by, PTSD?

Would the service connected PTSD and diabetes mellitus prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single adult) that he would otherwise be qualified for?

The examiner should provide reasons for the opinions.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


